Case 2:21-cv-00348-RJC Document 25-2 Filed 09/03/21 Page 1 of 2




          EXHIBIT A
    Case 2:21-cv-00348-RJC Document 25-2 Filed 09/03/21 Page 2 of 2




           THE SUPREME COURT of OHIO
                   CERTIFICATE OF GOOD STANDING



     I, GINA WHITE PALMER, Director of the Attorney Services Division of the
Supreme Court of Ohio, do hereby certify that I am the custodian of the records
of the Office of Attorney Services of the Supreme Court and that the Attorney
Services Division is responsible for reviewing Court records to determine the status
of Ohio attorneys. I further certify that, having fulfilled all of the requirements for
admission to the practice of law in Ohio,


                                Savannah Marie Fox
                          Attorney Registration No. 97716


was admitted to the practice of law in Ohio on November 13, 2018; has registered
as an active attorney pursuant to the Supreme Court Rules for the Government of
the Bar of Ohio; is in good standing with the Supreme Court of Ohio; and is
entitled to practice law in this state.


                                       IN TESTIMONY WHEREOF, I have
                                       subscribed my name and affixed the seal of
                                       the Supreme Court, this 27th day of
                                       August, 2021.


                                       GINA WHITE PALMER
                                       Director, Attorney Services Division




                                       _______________________________________
                                       Bradley J. Martinez
                                       Attorney Services Counsel




*97716*
No. 2021-08-27-1
Verify by email at GoodStandingRequests@sc.ohio.gov
